Title: To George Washington from Jean-Baptiste de Gouvion, 9 November 1780
From: Gouvion, Jean-Baptiste de
To: Washington, George


                        
                            Totawa Bridge November 9th 1780
                        
                        in the Construction of the works at Dobbs’s fery I have So much experienced the utility of the few men now
                            composing the Corps of Sappers and miners, and in this moment they are So usefull at West point, that I can’t but regret
                            that the Officers had no other encouragement but the Continental Bounty to propose to the men willing to inlist themselves
                            in the Corps and that they have been in the impossibility of filling up the companies.
                        the only Way to have the three companies complete is to include them in the quota of three different States
                            Such as massachusets Bay, Connecticut and pennsilvania, I propose those three States because the greatest part of the men
                            now composing the corps Belongs to them. the officers and men of each company ought to be intitled to all the Benefits to
                            which the troops of that State are intitled; the companies Should consist of the Same number of officers and men
                            determined by a former resolution of the honourable congress.
                        the Soldiers who have been drafted from the different Regts of the massachusset Bay, connecticut and
                            pennsilvania lines into the Corps of Sappers ought to be Keept in it and make part of the companies, those Drafted from
                            the Regts of the other States ought to Stay in the companies as Supernumeranies, and included as absent on command in the
                            Returns of the regts they Belong to. it Should be injurious to the good of the Service to order those men to their regts
                            because having acquired Some instruction they can be of more utility in the Corps of Sappers than anywhere else.
                        J. Gouvion
                        
                            Lt Col. of Engrs
                        
                    